DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments/Arguments  
Receipt is acknowledged of applicant's amendment filed August 24, 2022. 
Claims 1 and 5 are all the claims pending. 
Applicant's amendments and arguments, filed August 24, 2022, with respect to the rejection of claims 1-2 under 35 U.S.C. 102 (a)(1) as being anticipated by EP 1415733 to Kikushima et al. (“Kikushima”) have been fully considered and are persuasive. Therefore, the previous anticipation rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made based on Kikushima, in light of applicant’s amendment.
Because Kikushima is continued to be relied upon in the present action, the examiner addresses applicant’s arguments relating to Kikushima as below. 
Applicant contends that (1) the paper diaper processing device of Kikushima having no openable bottom and that does not include an opening/closing unit as instantly claimed, that a bottom of the outer tank and a bottom of the inner tank are connected, and the bottom of the outer tank and the bottom of the inner tank are opened and closed in an interlocking manner as recited in each of claims 1 and 5 (see remarks, page 5); and (2) the breakup substance of the used paper diaper in the inner tank of Kikushima is taken out by an operator through the charging port, and is not discharged from the opening in the bottom of the inner tank (remarks, page 6, second paragraph). 
In response to contention (1), the examiner does not agree with applicant’s characteristic of Kikushima. It is noted Kikushima teaches as one its embodiments an used paper diaper processing device (Fig. 9, para [0149]-[0158]) that includes an opening/closing unit that discharges the paper diaper processed in the processing tank from a bottom of the processing tank to the take-out unit (para [0151], i.e., the filtering/discharging means 140 together with the opening-closing valve 143 is considered equivalent to the instantly claimed opening/closing unit, such unit is at the bottom of the processing tank, see Fig. 9, para [0150]), meeting the claimed limitations. Further, in this used paper diaper processing device of Kikushima, the bottom of the outer tank (6) and the bottom of the inner tank (7) are connected (para [0151], [0157], see Fig. 9, the barrel 6 and the drum 7 are connected at the bottom), and the bottom of the outer tank and the bottom of an inner tank are opened and closed in an interlocking manner (para [0152], Fig. 9, the forward/backward driving unit 144 is provided, such that the bottom of the outer tank and the bottom of an inner tank are opened and closed, such configuration is considered as meeting the claimed limitations that the barrel 6 and the drum 7 that are opened and closed in an interlocking manner).   
In response to contention (2), in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the breakup substance of the used paper diaper is discharged from the opening in the bottom of the inner tank) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The instant claim 1 and claim 5 merely recites an opening/closing unit that discharges the paper diaper processed in the processing tank from a bottom of the processing tank to the take-out unit. 
The rejections below are updated to address the present claims. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over EP 1415733 to Kikushima et al. (“Kikushima”). 
Regarding independent claims 1 and 5, Kikushima teaches a used paper diaper processing apparatus (1, para [0001] [0169], [0022] [0045]-[0055], Fig. 2, and Fig. 9, para [0149]-[0158]) comprising:  
- a processing tank (barrel 6) that processes a used paper diaper (para [0022], [0060], Fig. 9); 
- a liquid supply unit (19) that supplies a processing liquid to the processing tank (para [0022], [0060], Fig. 9 and Fig. 1b, para [0068]); 
- liquid discharge unit (110) that discharges the processing liquid from the processing tank (para [0022], [0054], [0060], Fig. 9); and 
- a take-out unit that takes out a paper diaper processes in the processing tank below the processing tank (para [0022], [0055], Fig. 9), 
- wherein the processing tank (barrel 6, Fig. 1b, para [0060] [0068]) has 
- a cylindrical inner tank (7, para [0061]) that stores the used paper diaper and has a plurality of through holes smaller than the paper diaper on at least either a side surface thereof or a bottom surface thereof (para [0061], Fig. 2, the through holes having diameter of 6-8 mm are smaller than the paper diaper, meeting the claimed limitations), and 
- an outer tank (6, para [0061]) that surrounds the side surface and the bottom surface of the inner tank (7, para [0061], Fig. 2), 
- the used paper diaper processing apparatus further comprising: 
 - a rotation drive unit (the rotating drum drive, para [0064]) that rotates the inner tank around an axis of the inner tank (para [0064]); and 
- an opening/closing unit that discharges the paper diaper processed in the processing tank from a bottom of the processing tank to the take-out unit (para [0151], the filtering/discharging means 140 that includes an opening-closing valve 143 together is considered equivalent to the instantly claimed opening/closing unit, see Fig. 9, the unit 140 is at the bottom of the processing tank, para [0150]); 
- in the opening/closing unit (140), the bottom of the outer tank (6) and the bottom of the inner tank (7) are connected (para [0151], [0157], see Fig. 9, the barrel 6 and the drum 7 are connected at the bottom), and the bottom of the outer tank and the bottom of an inner tank are opened and closed in an interlocking manner (para [0152], Fig. 9, the forward/backward driving unit 144 is provided, such that the bottom of the outer tank and the bottom of an inner tank are opened and closed, such configuration is considered as meeting the claimed limitations that the barrel 6 and the drum 7 that are opened and closed in an interlocking manner).   

    PNG
    media_image1.png
    832
    569
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    814
    462
    media_image2.png
    Greyscale


Kikushima teaches the inclusion of an inner tank that is a rotatable drum (para [0061], Kikushima teaches that the rotating drum (7) serves as an inner barrel/tank for the outer barrel/tank (6)), and Kikushima teaches the inclusion of rotating drum drive to rotate the drum as desired (para [0064]). However, Kikushima does not teach the specific direction of rotation axis of the rotatable drum, as instantly claimed in claims 1 and 5.
It would have been obvious to a person of ordinary skill in the art to adjust the direction of rotation axis of the rotatable drum (i.e., vertical, horizontal, and/or at an angle/oblique direction) through routine experimentation in order to achieve the desired design need and desired properties (rotation effect, efficiency) of the rotatable drum/inner tank once installed, which would have arrived at a workable direction of rotation axis of the rotatable drum that falls within those as instantly claimed. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687. The examiner can normally be reached Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAN LAN/Primary Examiner, Art Unit 1782